Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0214804 to Subhedar et al.
Claims 1 and 14, Subhedar discloses a polyurethane bottom layer 24 [0029]; at least one middle layer 30 positioned above the bottom layer formed of a combination of laminated foams such as latex and polyurethane in a range of densities and or coil springs [0033][0034][0035] and encased by a polyurethane foam perimeter 26 [0029], and a top layer 32 positioned above the middle layer, wherein; the latex topper comprises consists of a latex core encased by a polyurethane foam perimeter 26; and wherein the latex layer is not exposed to flame when a flame source is applied to the heat-resistant mattress.  As stated above, Subhedar discloses that the middle layer is formed of a combination of laminated foams such as latex and polyurethane in a range of densities and or coil springs [0033][0034][0035], but is silent to the middle layer comprises a latex top and a polyurethane middle layer and the top layer comprising polyurethane.  It would have been obvious for one having ordinary skill in the art at the time of the invention to have a polyurethane top layer and a middle layer with a latex top and polyurethane middle layer yielding predictable results that provide an equivalent and alternative combination of foam layers to construct the middle layer of Subhedar and customize the support characteristics for the individual user.  
Claims 2-12, Subhedar, as modified, discloses the mattress, but is silent to the latex core having a vertical thickness of at least 2.75 inches and not more than 6 inches, the polyurethane foam perimeter has a thickness of at least 1.5 inches and not more than 9 inches, wherein the latex core has a density of at least 1.45 lbs. ft3 and not more than 5 lbs. ft3, the polyurethane foam perimeter has a density of at least 1.3 lbs. ft3, the latex core has an IDF of at least 14 and not more than 28, wherein the polyurethane bottom layer, polyurethane middle layer and polyurethane top layer have an IDF of at least 6 and not more than 9. Selecting from a plethora of mechanical properties is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select the mechanical properties as stated above yielding predictable results that provide an equivalent and alternative support characteristics that further provide the supportive attributes for the individual user of the mattress.






Claim 13, Subhedar, as modified, discloses the mattress, but is silent to the polyurethane bottom, middle, or top layers comprising a polyurethane swirl, gel swirl, gel foam, memory foam. Selecting from a plethora of known polyurethane materials is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select from the materials as stated above yielding predictable results that provide an equivalent or alternative polyurethane materials.
Claims 15-19 and 21-24, Subhedar, as modified, discloses the mattress, but is silent to the latex core has a vertical thickness of at least 2.75 inches and not more than 6 inches, the polyurethane foam perimeter has a thickness of at least 1.5 inches and not more than 9 inches, the latex core has a density of at least 1.45 and not more than 5 lbs., the polyurethane foam perimeter has a density of at least 1.3 lbs. ft3., the latex core has an IDF of at least 14 and not more than 28, the latex core having a vertical thickness of not more than 6 inches,the polyurethane foam perimeter has a thickness of not more than 9 inches,the latex core has a density of not more than 5 lbs. ft3, the latex core has an IDF of not more than 28. Selecting from a plethora of mechanical properties is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select the mechanical properties as stated above yielding predictable results that provide an equivalent and alternative support characteristics that further provide the supportive attributes for the individual user of the mattress.


Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0214804 to Subhedar et al. in view of U.S. Pat. No. 2018/0279795 to Murphy et al. 
Claims 25-26, Subhedar discloses the mattress, but is silent to fire barrier textile systems.  Murphy discloses a mattress core are encased or built into mattresses that utilizes integrated fire barrier textile systems to impart into the mattress the ability to satisfy the full-scale fire test requirements of 16 CFR 1633 [0138].  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ fire barrier textile systems as taught by Murphy yielding predictable results that satisfy the known full-scale fire test requirements of 16 CFR 1633 [0138].  With regards to the peak heat release not exceeding 200 kW during the 30-minute test set forth in 16 C.F.R. §1633.7 and the total heat release does not exceed 15 MJ for the first 10 minutes of the test when the heat-resistant mattress is subjected to the test. Selecting a range of values is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select the range of values as stated above yielding predictable results that provide a specific range of values that’s within the full range requirements set forth in CFR 1633.






Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673